BASKIN, Judge.
United States Fidelity and Guaranty Company [USF & G] appeals the entry of final judgment on the court’s own motion at pretrial conference. The trial court relied on several reasons for its final judgment: USF & G’s failure to submit a memorandum setting forth its entitlement to jury trial; USF & G’s failure to. appear at pretrial conference; and the statements proffered by counsel during a pretrial status conference. These grounds are insufficient to justify the entry of a final judgment against USF & G: 1) a directed verdict in plaintiff’s favor is too severe a sanction to impose for defense counsel’s failure to comply with court orders absent evidence that the lack of compliance was in wilful and flagrant disregard of the court’s authority, Paris Int’l Records & Filmworks, Inc. v. Rodriguez, 539 So.2d 5 (Fla. 3d DCA 1989); see also Aller v. Editorial Planeta, S.A., 389 So.2d 321 (Fla. 3d DCA 1980); 2) statements of counsel and evidence produced at a pretrial status conference are not substitutes for a trial on the merits and do not permit the court to direct a verdict on its own motion. See Lombard v. Executive Elevator Serv., Inc., 545 So.2d 453 (Fla. 3d DCA 1989); but see Sharpe v. Sentry Drugs, Inc., 505 So.2d 618 (Fla. 3d *894DCA 1987) (distinguished in Lombard). We therefore reverse the final judgment and remand for trial.
Reversed and remanded.